                       IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF ARIZONA

In re:                                    )     CASE NO.          2:15-bk-12003-DPC
                                          )
PHOENIX HELIPARTS                         )     CH.II POST CONFIRMATION REPORT
LIQUIDATION TRUST                         )
                                          )           X   QUARTERLY                 FINAL
                                           ^              (PLEASE CHECK)
                                          )     QUARTER ENDING:                6/30/2019
                                          )
                         Debtor(s)         )    DATE PLAN CONFIRMED:05/31/2016

SUMMARY OF DISBURSEMENTS:

A. Disbursements made under the plan,for current quarter:                      $    72.761.13

B. Disbursements not under the plan,for current quarter:                       $           0.00

                                       Total Disbursements                     $    72.761.13

         ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR,BE
         THEY UNDER THE PLAN OR OTHERWISE,MUST BE ACCOUNTED
         FOR AND REPORTED HEREIN FOR THE PURPOSE OF
         CALCULATING THE QUARTERLY FEES.

PLEASE ANSWER THE FOLLOWING:


1.       What are your projections as to your ability to comply with the terms of the plan?

         I believe that I will be able to comply with all terms of the plan.




2.       Please describe any factors which may materially affect your ability to obtain a final
         decree.

         Pending Reish appeal prevents distribution until it is resolved. However. Trustee is

         considering seeking entry of final decree.



3.       If plan payments have not yet begun, please indicate the date that the first plan
         payment is due.

         Mr. Reish and Rvuko appealed the $2.150.000 iudgment entered against them. The
         appeal is fully briefed and we are awaiting a decision from the District Court.

         In the meantime Mr. Reish sold his residence in Hawaii in which the Liquidation
         Trust held a recorded iudgment. As a result of the language in the court approved
         Forbearance Agreement of August. 2017. Mr. Reish was required to deposit the full
         amount of the Liquidation Trust iudgment in cash with the bankruptcy court clerk.
Case 2:15-bk-12003-DPC     Doc
      That occurred in June.    659 Filed 07/24/19 Entered 07/24/19 07:52:31
                             2019.                                                                Desc
                            Main Document     Page 1 of 8
       We believe Mr,Reish will appeal any adverse decision to the 9th Circuit, which
       could cause further delay. This is the last matter preventing a distribution.

       Furthermore, the Azerbaijani Ministry of Defense(**AMOD")holds FAA title to
       helicopter 0041FF which the Liquidation Trust has been storing along with debtor's
       business records. In June.2019 AMOD obtained a judgment against Mr.and Mrs.
       Reish in the amount of $2.150.000. The Trust has requested that both parties agree
       to allow the Trustee to sell the helicopter and hold the proceeds pending further
       court order. The Trustee intends to soon file a motion to allow him to destroy the
       remaining paper business records and at that time shall cease to continue paving
       insurance and storage for helicopter 0041FF.

   FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE A PAPER COPY WITH U.S. TRUSTEE'S OFFICE



SUMMARY OF AMOUNTS DISTRIBUTED UNDER THE PLAN:



                                                 Current Quarter Paid to Date           Balance Due
A. FEES AND EXPENSES:

1. Disbursing Agent Compensation                  $ 6.557.50          $ 172.535.17         $        1.647.00

2. Fee for Attorney for Trustee                   $ 59.867.85         $ 682.019.72         $        9.019.35

3. Fee for Attorney for Debtor                    $         0.00      $          0.00      $           0.00

4. Other Professionals                            $   6.335.78        $    266.386.52      $ 152.388.55

5. All Expenses,Including Disbursing Agent's      $ 72.761.13         $ 1.120.941.41       $ 163.054.90

B. DISTRIBUTIONS:

6. Secured Creditors                              $                    $                   $

7. Priority Creditors                             $        0.00        $ 123.242.06        $          0.00

8. Unsecured Creditors                            $                    $                   $

9. Equity Security Holders                        $                    $                   $

10. Other Payments- Specify Class of Payee        $                    $                   $

                                                  $                    $                   $

                                                  $                    $                   $.
 TOTAL PLAN DISBURSEMENTS                         $ 72.761.13          $1. 244.183.47'     $ 163.054.90"
   (Report Sum of Lines 1 -10,current quarter column^ on page 1, A.)

C. Percent Dividend to be Paid to Unsecured Creditors Under Plan                TBD             %




SUMMARY OF PROPERTY TRANSFERRED UNDER THE PLAN;


                                               Description of Property
Case 2:15-bk-12003-DPC          Doc 659 Filed 07/24/19 Entered 07/24/19 07:52:31                    Desc
Secured Creditors                Main N/A
                                      Document    Page 2 of 8
Priority Creditors                    N/A

Unsecured Creditors                   N/A

Equity Security Holders               N/A



Other Transfers- Specify class of Transferee
 Aircraft Sale - 10/02/2017      Serial No. 270082D: Sales Price; $253.130.00

Purchaser;                        Precision Heli-Support. LLC

" See Exhibit B.
"\See Exhibit C.



CONSUMMATION OF PLAN:



        If this is a final report, has an application for Final Decree been submitted?

                   Yes Date application was submitted?

           X       No   Date when application will be submitted

         Estimated Date of Final Payment Under Plan         Upon Resolution of Reish Appeal




        I CERTIFY UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS
        TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.




        SIGNED;         ^           P\ ) \                          DATE: .Tulv 23.2019
                         Louie A. Mukai,Liquidation Trustee




Case 2:15-bk-12003-DPC          Doc 659 Filed 07/24/19 Entered 07/24/19 07:52:31          Desc
                                 Main Document    Page 3 of 8
                                                EXHIBIT A


1.Disbursing Agent Compensation

Mukai, Greeniee & Company, PC-Trustee             $    6,557.50
                                                  $    6,557.50

2. Fee for Attorney for Trustee

Cross Law Firm, PLC                               $ ■ 51,650.45
Osborn Maledon P.A                                $    8,217.40
                                                  $   59,867.85

3. Fee for Attorney for Debtor




4. Other Professionals


Mukai, Greeniee & Company, PC-Accounting          $    4,048.20
Bank Charges                                      $      159.60
Cube Smart                                        $    1,477.98
Office of the US Trustee                          $      650.00
                                                  $    6,335.78

5. All Expenses, Including Disbursing Agent's

Above Total( #1 -4)                               $ 72,761.lJ


7.Priority Creditors

                                                  $
                                                  $


Total for all categories:                         $ 72,761.13




  Case 2:15-bk-12003-DPC            Doc 659 Filed 07/24/19 Entered 07/24/19 07:52:31   Desc
                                     Main Document    Page 4 of 8
                                                EXHIBIT B


1.Disbursing Agent Compensation

Amount Per 3/31/2019 Quarterly Report Filed       $   165,977.67
Mukai, Greenlee & Company, PC-Trustee             $     6,557.50
                                                  $   172,535.17


2. Fee for Attorney for Trustee

Amount Per 3/31/2019 Quarterly Report Filed      $    622,151.87
Cross Law Firm, PLC                              $     51,650.45
Osborn Maledon P.A                               $      8,217.40
                                                 $    682,019.72

3. Fee for Attorney for Debtor

Amount Per 03/31/2019 Quarterly Report Filed     $            -




                                                 $

4. Other Professionals


Amount Per 3/31/2019 Quarterly Report Filed      $    154,106.74
Mukai, Greenlee & Company, PC-Accounting         $      4,048.20
                                                 $    158,154.94

Previous YTD Expenses                            $    105,944.00
Cube Smart                                       $      1,477.98
Office of the US Trustee                         $       650.00
Bank Charges                                     $          159.60
                                                 $    108,231.58

                                                 $    266,386.52



5. All Expenses, Including Disbursing Agent's

Amount Per 3/31/2019 Quarterly Report Filed      $ 1,048,180.28
Current Quarter Above Total (#1-4)               $    72,761.13


                                                 $ 1,120,941.41

7.Priority Creditors

Amount Per 3/31/2019 Quarterly Report Filed       $   123,242.06
                                                  $   123,242.06



Total for all categories:                         $ 1,244,183.47




   Case 2:15-bk-12003-DPC             Doc 659 Filed 07/24/19 Entered 07/24/19 07:52:31   Desc
                                       Main Document    Page 5 of 8
                                                EXHIBIT C


1.Disbursing Agent Compensation

Mukai, Greenlee & Company, PC-Trustee              $    1,647.00
                                                   $    1,647.00


2. Fee for Attorney for Trustee

Cross Law Firm, PLC                                $    8,909.35
Osborn Maledon                                     $        110.00
                                                   $    9,019.35


3. Fee for Attorney for Debtor
                                                   $

4. Other Professionals


Mukai, Greenlee & Company, PC-Accounting           $     877.00
Azerbaijan Ministry of Defense                     $ 151,511.55
                                                   $ 152,388.55

5. All Expenses, Including Disbursing Agent's

Above Total (#1-4)                                 $ 163,054.90

                                                   $ 163,054.90

Total for all categories:                          $ 163,054.90

<1> See Exhibit D.




  Case 2:15-bk-12003-DPC          Doc 659 Filed 07/24/19 Entered 07/24/19 07:52:31   Desc
                                   Main Document    Page 6 of 8
                                                 EXHIBIT D



Savings Bank Account

Azerbaijan Ministry of Defense(AMOD)                      151,511.55 <1 >
Interest Earned 2016                                            86.09
Interest Earned 2017                                           123.58
Interest Earned 2018                                           177.27
Interest Earned 2019                                           113.85
                                     Balance 6/30/2019    152,012.34




<1> Amount represents monies received from Azerbaijan Ministry of Defense.
Amount is currently in dispute and potentially owed.

AMOD Amount Per 3/31/2019 Quarterly Report Filed           152,620.04
May- July 2019 Rent Adjustments                             (1,108.49)

                                                          151,511.55




  Case 2:15-bk-12003-DPC       Doc 659 Filed 07/24/19 Entered 07/24/19 07:52:31   Desc
                                Main Document    Page 7 of 8
                                                   EXHIBIT E


       2017 Collections:


               1/9/2017      Precision Heli-Support, LLC (Parts Sale) $        3,000.00
              2/24/2017                      ROK DAPA (Receivables) $          9,340.00
              8/29/2017        Heli-Skills Limited Settlement (1st Half) $    31,854.93
              9/29/2017       Heli-Skills Limited Settlement (2nd Half) $     36,463.82
              10/2/2017    Precision Heli-Support, LLC (Aircraft Sale ) $    253,130.00
              11/7/2017                 Dickstein Shapiro Settlement $       275,000.00
                                                                         $   608,788.75

       2018 Collections:


               1/3/2018             ROK DAPA (Performance Bonds)             324,905.03
              1/11/2018                  ROK DAPA (Receivables)              205,108.17
              2/12/2018             ROK DAPA (Performance Bonds)              57,151.57
              2/14/2018             ROK DAPA (Performance Bonds)              52,881.10
                                                                         $   640,045.87

       2019 Collections:
              1/31/2019    Sale of Miscellaneous Helicopter Parts Sale        14,500.00
               2/8/2019         Court Order Awarding Attorney's Fees          26,542.50
              5/29/2019                      Fixed Wing Aircraft Sale         24,900.00
              6/10/2019                             Insurance Refund             45.00
                                                                         $    65,987.50


Checking Bank Account                              Balance 6/30/2019 $       847,901.08




  Case 2:15-bk-12003-DPC            Doc 659 Filed 07/24/19 Entered 07/24/19 07:52:31      Desc
                                     Main Document    Page 8 of 8
